Citation Nr: 0626665	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to October 
1945, November 1947 to June 1950, August 1950 to November 
1951, and February 1954 to November 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss was not 
incurred in service and is not related to service.

2.  The veteran's tinnitus was not incurred in service and is 
not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently, the duty to notify and assist has been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records are absent any 
complaint of, treatment for, or diagnosis of hearing loss or 
tinnitus, and the veteran's service medical examinations all 
report "normal" or "no significant abnormality" findings 
as to the ears.  

The veteran asserts that his hearing disability began in 
1981, over 15 years after separation from service.  Although 
the veteran asserts that his hearing disability resulted from 
service, the veteran, as a layperson, is not competent to 
provide an etiology opinion, and the competent medical 
evidence does not support finding a link between service and 
the bilateral hearing loss.  A December 1983 record reports 
the treating physician's opinion that "he was unsure of the 
etiology of the hearing loss," but "there was a possibility 
of some autoimmune problem creating the hearing loss."  A 
January 2001 physician's letter opines that "the pattern of 
[the veteran's] audiogram is not consistent with hearing loss 
due to noise exposure," and an October 2003 VA examiner, 
upon review of the record and examination of the veteran, 
opined that the "sudden onset hearing loss reported by the 
veteran is not consistent with noise exposure experienced in 
the military."  The examiner also reported that it was 
"likely that the hearing loss and tinnitus [were] due to the 
same etiology."  

Based on the negative nexus opinions, the absence of any 
evidence of an in-service incurrence of hearing loss or 
tinnitus, and the length of time between service and the 
initial incurrence of a hearing disability, service 
connection for hearing loss and tinnitus must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


